Citation Nr: 1437157	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-37 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) special processing until in Cleveland, OH.  The St. Petersburg, Florida RO has assumed the role of agency of original jurisdiction.

This matter was previously before the Board in May 2011 and February 2014 and was remanded for further development.  The matter has now returned to the Board for further appellate consideration. 

In November 2008, the Veteran had an informal hearing conference with a Decision Review Officer (DRO) at the RO.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim most recently in February 2014 and instructed the RO to provide the Veteran with an appropriate VA examination to obtain an opinion as to the impact of the Veteran's service-connected hearing loss and tinnitus disabilities on the his ability to work.  

The Veteran was afforded a contract VA social work and industrial survey examination on April 15, 2014.  The Board specifically instructed the VA examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected hearing loss and tinnitus disabilities, either individually or in combination with each other were sufficient to render the Veteran unable to obtain or maintain any form of substantially gainful employment.  The VA examiner described the Veteran's physical limitations and reported the Veteran's cause of retirement was based on eligibility by age or duration of work and medical.  The specific medical causes were degenerative disc disease of the lumbar spine status post back surgery, bilateral knee arthroplasty and sleep apnea/COPD.  The effect of the disabilities on employment was that hearing loss prevented him from teaching and he could not stand more than 10 minutes to lecture.  However, the VA examiner failed to provide a specific opinion on whether the service-connected disabilities render him unable to obtain or maintain substantial gainful employment.  

The Veteran was afforded a contract VA hearing loss and tinnitus examination on April 19, 2014.  The VA examiner described the impact of the disability on employment as reported by the Veteran.  However, no specific opinion was provided by the examiner regarding whether the service-connected disabilities render the Veteran unable to obtain or maintain substantial gainful employment.  

In order to fully comply with the terms of the prior remand and provide the Veteran with every reasonable opportunity to prevail on his TDIU claim, the Board finds it necessary to remand that claim an additional time for an addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  On remand, the VA examiner should again be asked to provide an opinion that addresses the impact of the Veteran's service-connected disabilities on his employability.  Specifically, the VA examiner should consider whether the service-connected disabilities preclude all types of employment, to include sedentary or light-duty employment.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to an appropriate examiner for review of the file.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination. 

The VA examiner's attention is directed to the April 2014 examination reports and the January 2009 vocational counseling records.  The VA examiner should discuss what functional limitations the Veteran experiences as a result of the cumulative effect of his service-connected disabilities and what impact, if any, these have on his occupational functioning.  The examiner should describe if and how the Veteran's service-connected disabilities might impact his ability to perform sedentary, light-duty, and labor-intensive employment. 

An opinion must be offered as to whether the Veteran's service-connected hearing loss and tinnitus render him unable to obtain or maintain substantially gainful employment.  Consideration should not be given to the Veteran's age, and any discussion and/or opinion(s) should be limited to the impact of his Veteran's service-connected disabilities on the ability to obtain or maintain employment. 

A rationale which considers the clinical and lay evidence of record should accompany any discussion(s)/opinion(s) provided in the report.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

